DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 11/13/2020, in which claims 1 - 20 are pending and presented for examination.

Information Disclosure Statement
3.	The Examiner has considered the references listed on the Information Disclosure Statements (IDS) submitted on 11/13/2020, based on the provisions of 37 CFR § 1.97.  


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


8.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (US 20210217206 A1), in view of Han et al. (US 20210209812 A1), hereinafter “Han.”

	In regard to claim 1, Flynn discloses: a method for decoding a point cloud using octree partitioning and a predictive tree by at least one processor, (See Flynn, Abstract, lines 7 – 10: decoder generating reconstructed three-dimensional geometry from a bit stream including combined octree and predictive tree encoding information; See also Pars. 0060, 0063, and 0134) the method comprising: 
 	obtaining the point cloud; (See Flynn, Par. 0108: obtaining spatial information for the points of the point cloud; See also Fig. 1A and Pars. 0027 and 0029)
	Flynn is not explicit about determining a bounding box of the point cloud.
 	However, in a similar line of endeavor, Han teaches concepts of determining bounding box of point cloud. (See Han, Par. 0094, 0097 and Figs. 5, 6: octree structure is created by recursive subdividing of a cubical axis-aligned bounding box defined by two poles; Par. 0263: sps_bounding_box_present_flag indicates whether information about the bounding box is present in the SPS. sps_bounding_box_present_flag equal to 1 indicates that information about the bounding box is present.)
	generating octree nodes by partitioning the bounding box using octree partitioning; (See Han, Pars. 0098, 0099: occupancy code of octree generated to indicate whether each of the eight divided spaces generated by dividing one space contains at least one point; application of partitioning scheme to generate octree nodes; See also Fig. 6 and Par. 0094)
   	Moreover, Flynn teaches: generating the predictive tree for points in at least one octree node of the octree nodes; (See Flynn, Abstract: decoder configured to generate a reconstructed three-dimensional geometry from a bit stream including combined octree and predictive tree encoding information; Par. 0006: decoder receiving compressed volumetric data that has been compressed using a combination octree and predictive tree structure; See also Pars. 0115 – 0119)
 	Han teaches: applying a transform to the predictive tree; (See Han, Par. 0080: attribute encoding according including region adaptive hierarchical transform (RAHT) coding (e.g., RAHT transformer 40008 as described in Pars. 0131 and 0132; See further Par. 0140: point cloud decoder involving transform operations related to predictive tree) and 
   	Flynn teaches: decoding the points in the at least one octree node using the predictive tree. (See Flynn, Abstract, lines 7 – 10: decoder generating reconstructed three-dimensional geometry from a bit stream including combined octree and predictive tree encoding information; See also Pars. 0060, 0063, and 0134; - Han also suggest similar feature at Fig. 11 and Pars. 0137 - 0143)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Flynn and Han, before him/her, to combine the features to devise a method for decoding a point cloud using octree partitioning and a predictive tree. Both Flynn and Han are from the same field of endeavor of point cloud data processing. Flynn performs point cloud compression and decompression based on partitioning a point cloud into octrees comprising cubes and sub-cubes. Han discloses a method for receiving bitstream containing point cloud data, and decoding the point cloud data.           Combining the capabilities of Flynn and Han, one of ordinary skill in the art is able to achieve a method for efficiently processing large amount of point data representing a three-dimensional space.
		In regard to claim 2, the combination of Flynn and Han discloses: the method of claim 1, further comprising: identifying a flag that specifies that the points in the at least one octree node are coded using predictive tree coding; (See Flynn, Par. 0067: a flag may be set to conditionally enable the predictive tree coding scheme based upon the flag value; See also disclosures in claims 4 and 5:  flag value for the nodes of the octree that are not to be further partitioned for which a predictive tree structure is being encoded; determining whether or not to encode a flag value indicating an associated encoded predictive tree structure) and generating the predictive tree for the points in the at least one octree node, based on identifying the flag. (See Flynn, Abstract, lines 7 – 10 and Pars. 0060, 0063, and 0134 as cited above; - Flynn further teaches: generating the predictive tree for points in at least one octree node of the octree nodes; (See Abstract: decoder configured to generate a reconstructed three-dimensional geometry from a bit stream including combined octree and predictive tree encoding information; See also Par. 0006 and Pars. 0115 – 0119)	In regard to claim 3, the combination of Flynn and Han discloses: the method of claim 1, further comprising: determining that an octree partition depth of the bounding box satisfies a threshold; (See Flynn, Par. 0043: Octree coding is a method that represents a sparse geometry by encoding the structure of an octree, which has a known depth, and therefore represents a cube of a known volume; each octree node has between one and eight child nodes (e.g. sub-cubes)) and generating the predictive tree for the points in the at least one octree node, based on determining that the octree partition depth of the bounding box satisfies the threshold. (See Flynn, Abstract, lines 7 – 10 and Pars. 0060, 0063, and 0134 as cited above; - Flynn further teaches: generating the predictive tree for points in at least one octree node of the octree nodes; (See Abstract: decoder configured to generate a reconstructed three-dimensional geometry from a bit stream including combined octree and predictive tree encoding information; See also Par. 0006 and Pars. 0115 – 0119); See also Flynn, Par. 0043, Par.0062: octree with maximum depth (height) H, - (which suggests a predefined threshold); - See further Han, Pars. 0102 in regard to predefined threshold)	In regard to claim 4, the combination of Flynn and Han discloses: the method of claim 3, wherein the threshold is predefined. (See Flynn, Par. 0043: structure of an octree, which has a known depth; Par.0062: octree with maximum depth (height) H, - (which suggests a predefined threshold); - See further Han, Par. 0102 in regard to predefined threshold)  
	In regard to claim 5, the combination of Flynn and Han discloses: the method of claim 3, wherein the threshold is signaled in a high-level syntax. (See Han, Pars. 0252 and 0329: point cloud processing device transmits information through signaling information (e.g., SPS, APS, attribute header, etc.) contained in the bitstream)	In regard to claim 6, the combination of Flynn and Han discloses: the method of claim 1, further comprising: generating the predictive tree using geometry information and attribute information of the points. (Flynn teaches: generating the predictive tree for points in at least one octree node of the octree nodes; (Abstract: decoder configured to generate a reconstructed three-dimensional geometry from a bit stream including combined octree and predictive tree encoding information); Par. 0006: decoder receiving compressed volumetric data that has been compressed using a combination octree and predictive tree structure; Par. 0028: generating compressed point cloud;  compressing attribute information and/or spatial information (also referred to herein as geometry information) of a point cloud file such that the point cloud file may be stored and transmitted more quickly, while it may occupy less storage space; See also Pars. 0115 – 0119 and also Han, Par. 0080)	In regard to claim 7, the combination of Flynn and Han discloses: the method of claim 1, further comprising: preventing octree partitioning of the at least one node, based on generating the predictive tree. (See Flynn, 0063: selective octree partitioning of the volume of the node, i.e., only leaf nodes greater than a threshold size may be further refined by a predictive tree coding scheme; See further disclosure in Claim 1 of Flynn: determine whether respective ones of the occupied cubes are to be further partitioned)	In regard to claim 8, the combination of Flynn and Han discloses: the method of claim 1, wherein the transform is a discrete cosine transform (DCT). (Han teaches: applying a transform to the predictive tree; (See Han, Par. 0080, Pars. 0131 and 0132 and Par. 0140: point cloud decoder involving transform operations related to predictive tree); - The transform being DCT is not novel to the disclosures of the cited references, DCT transforms being of well-known use in the art)	In regard to claim 9, the combination of Flynn and Han discloses: the method of claim 1, wherein the transform is a discrete sine transform (DST). (See again Han in the teaching of: applying a transform to the predictive tree; at  Par. 0080, and Par. 0140: point cloud decoder involving transform operations related to predictive tree); - The transform being DST is not novel to the disclosures of the cited references, DST transforms being of well- known use in the art)	In regard to claim 10, the combination of Flynn and Han discloses: the method of claim 1, wherein the transform is a discrete wavelet transform (DWT). (Rationale applied to rejection of claims 8 and 9 also applies, mutatis mutandis, to rejection of instant claim 10 on the basis of Han, Par. 0140: point cloud decoder involving transform operations related to predictive tree; - (The feature of transform being DWT in the present limitation is not novel to the disclosures of the cited references, since DWT transform is a design choice for compression as is well known in the art))	In regard to claim 11, the combination of Flynn and Han discloses: the method of claim 1, wherein the transform is a graph-based transform. (Rationale applied to rejection of claims 8 and 9 also applies, mutatis mutandis, to rejection of instant claim 10 on the basis of Han, Par. 0140: point cloud decoder involving transform operations related to predictive tree; - (The feature of transform being DWT in the present limitation is not novel to the disclosures of the cited references, since DWT transform is a design choice for compression as is well known in the art))
	In regard to claim 12, the combination of Flynn and Han discloses: the method of claim 1, wherein the transform is a region adaptive hierarchical transform (RAHT) (See rationale applied to rejection of Claim 1 as analyzed above, wherefor Han teaches: applying a transform to the predictive tree; (See Par. 0080: attribute encoding according including region adaptive hierarchical transform (RAHT) coding (e.g., RAHT transformer 40008 as described in Pars. 0131 and 0132))	In regard to claim 13, the combination of Flynn and Han discloses: a device for decoding a point cloud using octree partitioning and a predictive tree, the device comprising: at least one memory configured to store program code; and at least one processor configured to read the program code and operate as instructed by the program code, the program code including: obtaining code configured to cause the at least one processor to obtain the point cloud; determining code configured to cause the at least one processor to determine a bounding box of the point cloud; generating code configured to cause the at least one processor to generate octree nodes by partitioning the bounding box using octree partitioning, and generate the predictive tree for points in at least one octree node of the octree nodes; applying code configured to cause the at least one processor to apply a transform to the predictive tree; and decoding code configured to cause the at least one processor to decode the points in the at least one octree node using the predictive tree. (Claim 13 discloses a device for decoding a point cloud using octree partitioning and a predictive tree, and which is drawn to the method of Claim 1 as analyzed above. Therefore, the rationale applied to Claim 1 also applies, mutatis mutandis, to rejection of Claim 13)	In regard to claim 14, the combination of Flynn and Han discloses: the device of claim 13, further comprising: identifying code configured to cause the at least one processor to identify a flag that specifies that the points in the at least one octree node are coded using predictive tree coding, wherein the generating code is configured to cause the at least one processor to generate the predictive tree for the points in the at least one octree node, based on identifying the flag. (See rationale applied to rejection of Claim 2 as analyzed above, since claim 14 contains similar limitations as Claim 2)	In regard to claim 15, the combination of Flynn and Han discloses: the device of claim 13, wherein the determining code is configured to cause the at least one processor to determine that an octree partition depth of the bounding box satisfies a threshold, and wherein the generating code is configured to cause the at least one processor to generate the predictive tree for the points in the at least one octree node, based on determining that the octree partition depth of the bounding box satisfies the threshold. (See rationale applied to rejection of Claim 3 as analyzed above, since claim 15 contains similar limitations as Claim 3)	In regard to claim 16, the combination of Flynn and Han discloses:1the device of claim 13, wherein the threshold is predefined. (See rationale applied to rejection of Claim 4 as analyzed above, since claim 16 contains similar limitations as Claim 4)	In regard to claim 17, the combination of Flynn and Han discloses:17. The device of claim 13, wherein the threshold is signaled in a high-level syntax. (See rationale applied to rejection of Claim 5 as analyzed above, since claim 17 contains similar limitation as Claim 5)	In regard to claim 18, the combination of Flynn and Han discloses: the device of claim 13, wherein the generating code is configured to cause the at least one processor generate the predictive tree using geometry information and attribute information of the points. (See rationale applied to rejection of Claim 6 as analyzed above, since claim 18 contains similar limitations as Claim 6)	In regard to claim 19, the combination of Flynn and Han discloses:19. The device of claim 13, wherein the transform is at least one of a discrete cosine transform (DCT), a discrete sine transform (DST), a discrete wavelet transform (DWT), a graph-based transform, or a region adaptive hierarchical transform (RAHT). (See rationale(s) applied to rejection of claims 8 - 12 as analyzed above, since claim 19 contains similar limitations as those claims)	In regard to claim 20, the combination of Flynn and Han discloses: a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device for decoding a point cloud using octree partitioning and a predictive tree, cause the one or more processors to: obtain the point cloud; determine a bounding box of the point cloud; generate octree nodes by partitioning the bounding box using octree partitioning; generate the predictive tree for points in at least one octree node of the octree nodes; apply a transform to the predictive tree; and decode the points in the at least one octree node using the predictive tree. (Claim 20 discloses a non-transitory computer-readable medium storing instructions which perform similar functions as indicated in Claim 1 as analyzed above. Therefore, the rationale applied to Claim 1 also applies, mutatis mutandis, to rejection of Claim 20)



References considered but not cited
9.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Mammou et al. (US 20190087979 A1) teaches Point Cloud Compression.
	Sodagar et al. (US 6236758 B1) teaches Apparatus And Method For Encoding Wavelet Trees By Backward Predictive Coding Of Wavelet Transformed Coefficient.
	Lasserre et al. (EP 3429208 A1) teaches A METHOD AND APPARATUS FOR ENCODING/DECODING A COLORED POINT CLOUD REPRESENTING THE GEOMETRY AND COLORS OF A 3D OBJECT.
	
	
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
 	Examiner, Art Unit 2487

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487